DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 11-12, 14, & 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 & 11-12 recite “a fixing member (excluding a curable sealing material and a cured product thereof) disposed inside the space” which causes the claim to be indefinite.  It is unclear if the limitation in the parentheses is meant to be part of the claim or not.  For the purpose of examination, the examiner is taking claim “a fixing member (excluding a curable sealing material and a cured product thereof) disposed inside the space” to read ““a fixing member separate from the curable sealing material disposed inside the space”.  Claims 14 & 17 are rejected in the same manner based on their dependency on claim 3.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 amounts to a mere reiteration of claim 8 from which it depends as no further structure is recited and thus claim 10 for fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 12, 14-15, & 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2008205074A hereafter referred to as Nitta.
In regards to claim 1, Nitta discloses 
A method for producing a film capacitor, the method comprising: 
a sealing material supplying step of supplying a curable sealing material (9 – fig. 1; [0018]) to a space (interior of case 1 – fig. 1 & 4; [0008] in which a film capacitor element having a film main body (2 – fig. 1; [0011]) is accommodated; and 
a curing step of curing the sealing material in a state in which the film main body is embedded in the sealing material ([0018]), 
wherein at the time of initiating the sealing material supplying step, the film main body is not fixed by the sealing material ([0017-0021], and 
in the sealing material supplying step, the sealing material is supplied to the space without curing the sealing material, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018]).  

In regards to claim 3, Nitta discloses 
The method for producing a film capacitor according to claim 1, wherein in the sealing material supplying step, the film main body is fixed by a fixing member (10 & 11 – fig. 1; [0008]) (excluding a curable sealing material and a cured product thereof) disposed inside the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018]).  

In regards to claim 4, Nitta discloses 
The method for producing a film capacitor according to claim 1, wherein in the sealing material supplying step, the film main body is embedded in the sealing material by a member (10 & 11 – fig. 1; [0008]) that comes into contact with the film capacitor element as a result of the film capacitor element floating when the sealing material is supplied to the space ([0021]).  

In regards to claim 5, Nitta discloses 
The method for producing a film capacitor according to claim 1, wherein the space is formed in a case (1 – fig. 1; [0008]) for constituting the film capacitor.  

In regards to claim 6, Nitta discloses 
The method for producing a film capacitor according to claim 5, wherein the case has an opening portion that is in communication with the space (fig. 1 & 4), and 
in the sealing material supplying step, the sealing material is supplied to the space through the opening portion in a state in which the opening portion is opened upward (fig. 1 & 4; [0018]).  

In regards to claim 7, Nitta discloses 
The method for producing a film capacitor according to claim 1, wherein the sealing material is continuously supplied to the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018]).  

In regards to claim 8, Nitta discloses 
A case for constituting a film capacitor, 
wherein the case (1 – fig. 1; [0008]) has a space (seen in fig. 1 & 4) that accommodates a film capacitor element (2 – fig. 1; [0011]) having a film main body and also has a fixing member (10 & 11 – fig. 1; [0008]) for fixing the film main body.  

In regards to claim 9, Nitta discloses 
The case according to claim 8, wherein the fixing member is disposed inside the space (seen in fig. 1 & 4).  

In regards to claim 10, Nitta discloses 
A film capacitor comprising the case according to claim 8.  

In regards to claim 12, Nitta discloses 
The method for producing a film capacitor according to claim 1, wherein in the sealing material supplying step, the film main body is fixed from an upward direction by a fixing member (excluding a curable sealing material and a cured product thereof) (10 & 11 – fig. 1; [0008]) disposed inside the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018] & [0021]).  

In regards to claim 14, Nitta discloses 
The method for producing a film capacitor according to claim 3, wherein the space is formed in a case (1 – fig. 1; [0008]) for constituting the film capacitor.  

In regards to claim 15, Nitta discloses 
The method for producing a film capacitor according to claim 4, wherein the space is formed in a case (1 – fig. 1; [0008]) for constituting the film capacitor.  

In regards to claim 17, Nitta discloses 
The method for producing a film capacitor according to claim 3, wherein the sealing material is continuously supplied to the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018]).  

In regards to claim 18, Nitta discloses 
The method for producing a film capacitor according to claim 4, wherein the sealing material is continuously supplied to the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018]).  

In regards to claim 19, Nitta discloses 
The method for producing a film capacitor according to claim 5, wherein the sealing material is continuously supplied to the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018]).  

In regards to claim 20, Nitta discloses 
The method for producing a film capacitor according to claim 6, wherein the sealing material is continuously supplied to the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 11, 13, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Toro et al. (US 4,914,547).
In regards to claim 2, 
Nitta discloses wherein the film capacitor element further has a wiring member (7 or 8 – fig. 1; [0008]) that is connected to the film main body and also extends out of the space (fig. 1).  Nitta fails to disclose in the sealing material supplying step, the film main body is fixed by fixing the wiring member outside the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material.  

Toro ‘547 discloses in the sealing material supplying step, the film main body (62 or 64 – fig. 6; C7:L29-51) is fixed by fixing the wiring member outside the space (element 60 – fig. 6; C7:L29-51), from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material (C7:L29-51).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include fixing members as taught by Toro ‘547 when forming the capacitor of Nitta to ensure appropriate alignment of the leads in the lateral direction.

In regards to claim 11, 
Nitta further discloses wherein in the sealing material supplying step, the film main body is fixed by a fixing member (10 & 11 – fig. 1; [0008]) (excluding a curable sealing material and a cured product thereof) disposed inside the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018]).  

In regards to claim 13, 
Nitta further discloses wherein the space is formed in a case (1 – fig. 1; [0008]) for constituting the film capacitor.  

In regards to claim 16, 
Nitta further discloses wherein the sealing material is continuously supplied to the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2015095611A – fig. 13-14		JP2012134338A – fig. 1-2
JP2001210546A – fig. 1			KR1020110066385A – fig. 7-9
JP57092822A – fig. 3-4

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848